Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Quon, Bill H. (US 20040219737 A1) in view of Hanawa, Hiroji  et al. (US 20050211546 A1). Quon teaches a processing chamber (14; Figure 1,2) comprising: a lid (32; Figure 1) and sidewalls defining an internal volume (22; Figure 1); a first plasma (24; Figure 1) that directly impacts a substrate surface in the internal volume (22; Figure 1); a second plasma (20; Figure 1) that remotely impacts the substrate surface in the internal volume (22; Figure 1); an ion filter (68; Figure 1,2,5,6; [0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) electrically connected to a first RF generator (70; Figure 1; [0036]), the ion filter (68; Figure 1,2,5,6; [0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) separating the first plasma (24; Figure 1) and the second plasma (20; Figure 1); and one or more of an inductively coupled plasma (ICP) coil (26; Figue 2-Applicant’s 370; Figure 3) and or a top electrode (Applicant’s 210; Figure 2) electrically connected to a second RF generator (28; Figure 1-Applicant’s 255; Figure 2; 355; Figure 3), wherein the first plasma (24; Figure 1) is generated between the pedestal electrode (46; Figure 1,2; [0032]-Applicant’s 216; Figure 2; 316; Figure 3) and the ion filter (68; Figure 1,2,5,6; [0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) and the second plasma (20; Figure 1) is generated between the ion filter (68; Figure 1,2,5,6; [0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) and one or more of the ICP coil (26; Figue 2-Applicant’s 370; Figure 3) or the top electrode (Applicant’s 210; Figure 2), as claimed by claim 1
Quon further teaches:
The processing chamber (14; Figure 1,2) of claim 1, wherein the ion filter (68; Figure 1,2,5,6; [0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) comprises a plurality of apertures (88; Figure 5), as claimed by claim 3
The processing chamber (14; Figure 1,2) of claim 1, comprising an inductively coupled plasma (ICP) coil (26; Figue 2-Applicant’s 370; Figure 3), as claimed by claim 8
The processing chamber (14; Figure 1,2) of claim 1, further comprising a controller (80; Figure 1; [0039]-[0040]), as claimed by claim 10
The processing chamber (14; Figure 1,2) of claim 10, wherein the controller (80; Figure 1; [0039]-[0040]) comprises one or more of a central processing unit (CPU), a memory, inputs/outputs (I/O), and support circuits, as claimed by claim 11
Quon does not teach a pedestal electrode (46; Figure 1,2; [0032]-Applicant’s 216; Figure 2; 316; Figure 3) electrically connected to the first RF generator (70; Figure 1; [0036]) – claim 1
Hanawa also teaches multi-plasma multi-electrode systems (Figure 4) including an ion filter (108; Figure 4-Applicant’s 212; Figure 2; 312; Figure 3) and pedestal electrode (120; Figure 4; [0032]-Applicant’s 216; Figure 2; 316; Figure 3) both electrically connected to a first RF generator (134; Figure 4).
Motivation for Quon to connect Quon’s ion filter (6-8; Figure 4-Applicant’s 212; Figure 2; 312; Figure 3) and Quon’s pedestal electrode (46; Figure 1,2; [0032]-Applicant’s 216; Figure 2; 316; Figure 3) to Quon’s  first RF generator (14; Figure 4) is for applying “progressive voltages” for a “attractive potential drop” as taught by Hanawa ([0092]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Quon, Bill H. (US 20040219737 A1) and Hanawa, Hiroji  et al. (US 20050211546 A1) in view of Hanawa, Hiroji  et al. (US 20050211170 A1). Quon is discussed above. Quon does not teach the processing chamber (14; Figure 1,2) of claim 1, comprising a top electrode (Applicant’s 210; Figure 2). Hanawa also teaches a multi-plasma source wafer processing system (Figure 14) including a top electrode (104; Figure 14).
It would have been obvious to one of ordianry skill in the art at the time the invention was made for Quon to add Hanawa’s top electrode (104; Figure 14).
Motivation for Quon to add Hanawa’s top electrode (104; Figure 14) is for adding capacitive power to upper plasma regions as taught by Hanawa ([0101]).
Response to Arguments
Applicant’s arguments, see pages 6-9, filed October 5, 2022, with respect to the rejections of claims 1, 3, 8, and 10-11 under Quon, Bill H. (US 20040219737 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Quon, Bill H. (US 20040219737 A1) in view of Hanawa, Hiroji  et al. (US 20050211546 A1).
Applicants states:
“
Thus, it is quite clear that the "two plasmas 20, 24" of Quon are generated from a single plasma source 36. Quon's magnetic filter assembly 68 separates the source plasma 20 from the process plasma 24. Accordingly, Quon does not disclose "wherein the first plasma is generated between the pedestal electrode and the ion filter and the second plasma is generated between the ion filter and one or more of an ICP coil or the top electrode," as claimed. For this reason, the claimed invention is patentable over Quon.
“
In response, Applicants are mistaken. Quon teaches multiple means for plasma generation each of which bound either upper plasma 20 or lower plasma 24. If Applicants are correct and Quon’s source 36 is the only plasma source then why would Quon have multiple plasma sources such as ICP 26, electrode 60 and electrode 46 that each have dedicated power that are each independent of each other? Applicant’s analysis of Quon is thus faulty.
Applicant states:
“
Hanawa is not relied upon as disclosing, teaching, or suggesting the features of claim 1, and Hanawa does not disclose, teach, or suggest, at least "wherein the first plasma is generated between the pedestal electrode and the ion filter and the second plasma is generated between the ion filter and one or more of the ICP coil or the top electrode," as claimed. Accordingly, Hanawa fails to remedy the deficiencies of Quon in this regard, and the claimed invention is patentable over the combination of Quon and Hanawa. Withdrawal of this basis of rejection is respectfully requested.
“
In response, Hanawa, Hiroji  et al. (US 20050211546 A1), as newly cited art. Is articulated above as teaching motivation for the claimed features not taught by Quon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716